DETAILED ACTION
This office action is in response to application filed on 7/1/2019.
Claims 1 – 20 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 6 – 9, 13 – 16 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hosmani et al (US 20180276040, hereinafter Hosmani), in view of  Headrick et al (US 20080184241, hereinafter Headrick).

As per claim 1, Hosmani discloses: A computer implemented method for resolving an execution order for a plurality of tasks, comprising: 
selecting, by one or more computing devices, a list of nodes having no incoming directed edges from a graph comprising a plurality of nodes and one or more directed (Hosmani [0048]: “a directed acyclic graph may be generated or updated based (at least in part) on the job information. The graph may include nodes that represent jobs and edges that represent dependency relationships between individual jobs. A dependency relationship may specify a condition to be met, such as successful execution of a job… In one embodiment, each dependency relationship may include at least one DependsOn element associated with one or more nodes and at least one DependedOn element associated with one or more other nodes”; [0049]: “a portion of the graph that is relevant to an event may be analyzed and evaluated in response to that event. In one embodiment, one or more nodes in the directed acyclic graph may be evaluated to determine whether the node(s) (and corresponding job(s)) are runnable. Runnable nodes and jobs may have no unmet "DependsOn" dependency relationships and may be executed without delay, e.g., without necessarily waiting for other jobs. Satisfaction of a dependency may be determined based (at least in part) on an event associated with a job that the dependency involves. For example, if a particular job was dependent on completion of an earlier-submitted job, and that earlier-submitted job has completed execution, then the particular job may be deemed runnable by evaluation of its corresponding node in the graph in response to an execution event associated with the earlier-submitted job”.)
(Hosmani [0050]: “an execution schedule may be determined for the runnable job. The execution schedule may be implemented using an ordered data structure such as a queue or linked list. The order of jobs in the execution schedule may be based on time of submission to the job scheduler or any other suitable criteria. Determining the execution schedule for the runnable job may include adding the job to an existing execution schedule that includes one or more other runnable jobs, e.g., by inserting the runnable job at the end of the list, at the beginning of the list, or between other jobs in the list. As shown in 750, execution of the runnable job may be initiated based (at least in part) on the execution schedule. For example, execution of the runnable job may be initiated when no other jobs outrank the runnable job in a queue of runnable jobs. The execution may be performed using one or more computing resources (e.g., virtual compute instances) of a provider network.”)
Hosmani did not disclose:
wherein the next node is determined to minimizes resource conflicts with a previous node;
Headrick teaches:
(Headrick [0042].)
It would have been obvious for one of ordinary skill in the art at the effective filing date of the claimed invention to incorporate the teaching of Headrick into that of Hosmani in order to determine a next node that minimizes resource conflicts with a previous node. Hosmani [0050] teaches create an ordered schedule of jobs based on time of submission to the job scheduler and other criteria, it would be obvious for one of ordinary skill in the art to see other well-known scheduling criteria, such as to minimize resource contention as taught by Headrick, can easily be used to determine a scheduling order of tasks, thus applicant have merely claimed the combination of known parts in the field to achieve predictable results and is therefore rejected under 35 USC 103.

As per claim 2, Hosmani and Headrick further teach:
The method of claim 1, further comprising: removing, by the one or more computing devices, the next node and any corresponding directed edges from the graph; repeating, by the one or more computing devices, the selecting, determining, removing, and inserting until there are no nodes in the graph; and executing, by the one or more computing devices, the plurality of tasks according to the execution order. (Hosmani [0049]: “a portion of the graph that is relevant to an event may be analyzed and evaluated in response to that event. In one embodiment, one or more nodes in the directed acyclic graph may be evaluated to determine whether the node(s) (and corresponding job(s)) are runnable. Runnable nodes and jobs may have no unmet "DependsOn" dependency relationships and may be executed without delay, e.g., without necessarily waiting for other jobs. Satisfaction of a dependency may be determined based (at least in part) on an event associated with a job that the dependency involves. For example, if a particular job was dependent on completion of an earlier-submitted job, and that earlier-submitted job has completed execution, then the particular job may be deemed runnable by evaluation of its corresponding node in the graph in response to an execution event associated with the earlier-submitted job”; [0050]: “an execution schedule may be determined for the runnable job. The execution schedule may be implemented using an ordered data structure such as a queue or linked list. The order of jobs in the execution schedule may be based on time of submission to the job scheduler or any other suitable criteria. Determining the execution schedule for the runnable job may include adding the job to an existing execution schedule that includes one or more other runnable jobs, e.g., by inserting the runnable job at the end of the list, at the beginning of the list, or between other jobs in the list. As shown in 750, execution of the runnable job may be initiated based (at least in part) on the execution schedule. For example, execution of the runnable job may be initiated when no other jobs outrank the runnable job in a queue of runnable jobs. The execution may be performed using one or more computing resources (e.g., virtual compute instances) of a provider network.”)

As per claim 6, Hosmani and Headrick further teach:
The method of claim 1, wherein a resource conflict with the previous node exists if a resource used by the previous node is needed during execution of the next node. (Headrick [0042].)

As per claim 7, Hosmani and Headrick further teach:
The method of claim 1, wherein each of the plurality of tasks correspond to a software installation. (Headrick [0042]: “in connection with performing a software update or backup operation, the scheduler 144 may schedule only a single device 12 or 16 connected to the server 15 via the network 14 to perform such a task since each of these particular tasks utilize the same server resources and the network. Such operations may consume a large amount of network bandwidth and server resources that two such operations may be scheduled for performance serially (e.g., are not performed at the same time).”)

As per claim 8, it is the system variant of claim 1 and is therefore rejected under the same rationale.

As per claim 13, it is the system variant of claim 6 and is therefore rejected under the same rationale.
As per claim 14, it is the system variant of claim 7 and is therefore rejected under the same rationale.
As per claim 15, it is the computer readable storage device variant of claim 1 and is therefore rejected under the same rationale.
As per claim 16, it is the computer readable storage device variant of claim 2 and is therefore rejected under the same rationale.
As per claim 20, it is the computer readable storage device variant of claim 6 and is therefore rejected under the same rationale.
Allowable Subject Matter
Claims 3 – 5, 10 – 12 and 17 – 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Brill (US 20170308411) teaches the scheduler arranges the tasks into a sorted data flow graph, each node represents a task and each link represents the data flow relationship between 2 nodes, and to build a schedule to execute the tasks.
Boutin et al (US 20160098292) teaches using a DAG to identify inter-task dependencies.
Shih et al (US 20140229221) teaches scheduling of tasks using a dependency graph.
Jain et al (USPAT 10754709) teaches a scalable task scheduling system using DAG with vertices and edges including interdependencies between the plurality of tasks to execute the plurality of tasks in parallel.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES M SWIFT whose telephone number is (571)270-7756.  The examiner can normally be reached on Monday - Friday: 9:30 AM - 7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHARLES M SWIFT/Primary Examiner, Art Unit 2196